The court decided that the best evidence must be given, and that if the district attorney had witnesses who could testify that they had seen the parties write, whose names had been forged, or had corresponded with them, *545they must be produced to the court; and in the absence of such testimony, the court thought the evidence of brokers and others well acquainted with bank notes, particularly of the bank whose notes had been forged, would be sufficient.
Maxwell replied, that he could procure witnesses in the city who had seen the president and cashier write, or had corresponded with them; but if the court decided that ■it was necessary to subpoena them, some delay would necessarily ensue, until the witnesses could be brought in.
The delay in sending for the witnesses was objected to by the counsel for the prisoner. They contended that it was important that criminal trials should be speedy, and occupy as short a space of time as possible, in order to give the least possible opportunity to"” tamper with witnesses. In this case the court had set nearly two hours waiting for the witnesses to come in ; that similar indulgences had been refused to prisoners on application by t.he counsel, and that it was a bad precedent, &c.
The Court replied, that it was important to the due administration of justice, not to precipitate the trial where witnesses could be obtained to satisfy the court, and relieve the objection that had not been taken.
The witnesses presently appeared before the court, were sworn, and testified they had seen the president and cashier write, and had corresponded with them, and that the notes were counterfeit.
Upon this evidence the prisoner was found guilty.